IN THE SUPREME COURT OF THE STATE OF DELAWARE

  PETER KOSTYSHYN,                       §
                                         §   No. 187, 2015
        Defendant Below,                 §
        Appellant,                       §
                                         §   Court Below—Superior Court
        v.                               §   of the State of Delaware,
                                         §   in and for New Castle County
  CITY OF WILMINGTON,                    §   C.A. Nos. N13J-01723 and
                                         §   N13J-01724
        Plaintiff Below,                 §
        Appellee.                        §

                           Submitted: May 21, 2015
                             Decided: June 5, 2015

                                    ORDER

      This 5th day of June 2015, it appears to the Court that, on May 7, 2015, the

Chief Deputy Clerk issued a notice to appellant to show cause why this appeal

should not be dismissed for his failure to diligently prosecute the appeal by not

complying with the Court’s April 17, 2015 directive to pay the filing fee or file a

motion to proceed in forma pauperis. The appellant has failed to respond to the

notice to show cause within the required ten-day period; therefore, dismissal of this

action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme

Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                BY THE COURT:

                                /s/ Karen L. Valihura
                                       Justice